DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Serafin (US 5,927,852) in view of Miller et al. (US 2013/0099018).  This rejection was applied in Paragraphs 8-17 of the Final Rejection mailed 12/10/20, maintained in the Advisory Action mailed 03/12/21, and then maintained again in Paragraphs 7-11 of the Final Rejection mailed 09/16/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 11/21/21, with respect to the rejection(s) of claims 14-20 and 22-24  under 35 U.S.C. 103 as being unpatentable over Serafin (US 5,927,852) in view of Miller et al. (US  have been fully considered but they are not persuasive.  Applicant has amended claim 12 to recite “wherein the space is filled or pressurized with gas and a gas pressure in the space of 1.5 to 5 bar prevails in the space during collision”.  Applicant has then argued that the combination of features of amended claim 12 are patentable over the prior art combination of Serafin (US 5,927,852) and Miller et al. (US 2013/0099018).  See pages 7-9 of Applicant’s Remarks. The Examiner respectfully disagrees and submits the following in rebuttal.  
The Examiner first notes Applicant has argued that the secondary Miller does not teach a nozzle, pressure drop or space filled with gas.  See page 8, lines 14-18 of Applicant’s remarks.  The Examiner submits Applicant is again attacking the references individually and that the disputed features are taught by the primary reference Serafin.  The Examiner is relying on Miller for the teaching that one may control droplet size by controlling the pressure at collision.  See also the Advisory Action mailed 03/12/21; Paragraphs 9-10 of the Final Rejection mailed on 09/16/21; and Paragraph 9 of the Non-Final Rejection mailed 06/30/20.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Applicant has argued that Serafin describes a high pressure mixing process and that the mixing occurs under high pressure and not low pressure.  See page 8, lines 8-13. Applicant has also argued “even if the pressure of the liquid jets is between 5 and 500 bar according to Applicant’s method as set forth in claim 14, as amended, and at 545 to 705 bar according to Serafin, there is a significant pressure drop before the mixing of the liquid jets according to Applicant’s method as set forth in claim 14, as amended, whereas in Serafin, the liquid jets are mixed under high pressure and in Miller et al. no pressure drop is described at all.  The Examiner has never addressed this feature of Applicant’s method 
The Examiner respectfully disagrees and submits the feature of the pressure drop was addressed in Paragraphs 9-11 of the Final Rejection mailed 12/10/20 and Paragraphs 9-11 of the Final Rejection mailed 09/16/21.  In summary, the Examiner submitted that Serafin teaches a pressure range drop across the device (see cycle 8 of Example 1) such that a pressure range between 545-705 bar exists within the device of Serafin. Therefore Serafin teaches a pressure drop, but does not teach the lower pressure range. The Examiner also noted Miller teaches a device for manipulating droplet size that uses changes in pressure to manipulate droplet size in a system of two immiscible fluids and further teaches that the pressure range of around 2 bar exists in their collision space. In combining the references the Examiner submitted that one of ordinary skill in the art would recognize the advantages of Miller in controlling droplet size, therefore one of ordinary skill in the art would be motivated to combine the pressure conditions from the collision space with the method of Serafin. Finally, the Examiner notes the resulting combination of Serafin and Miller would include a pressure drop across the space that falls in the range claimed by Applicant (2 bar) based on the teachings of Miller. See Paragraphs 10-11 of the rejection mailed 12/10/20. The Examiner also notes that the range taught by Miller falls well with the range as originally claimed and as disclosed in Paragraph 0024 of the Specification.  

Applicant has argued that one of ordinary skill in the art would not be motivated to combine Serafin and Miller due to Miller teaching a lower pressure for their system.  The Examiner respectfully disagrees and notes that pressure is a variable (such as concentration or temperature) that may be optimized through routine optimization by one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05, Section II A, Routine Optimization. See also Paragraph 11 of the Final Rejection mailed 09/16/21. The Examiner further notes that the Specification does not place any criticality or significance to the particular claimed pressure range recited in the claim. Paragraph 0024-0025 of the Specification states “It is preferred for the gas pressure to be in the space to range between 0.05 to 30 bar, preferably 0.2 to 10 bar and particularly 0.5 to 5 bar. The droplet size can also be influenced by gas pressure”. The Examiner notes these passages do not impart any criticality to this particular range of pressure with respect to droplet formation or size and simply states that the droplet size maybe be influenced by the gas pressure.  The Examiner further submits that the general teaching of controlling the droplet size by controlling pressure is the teaching the Examiner has cited from Miller as the motivation to combine the references.  Applicant has not disclosed any criticality with respect to the particular claimed range and the resulting droplet. Therefore, the claims remain rejected.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798January 9, 2022